423 F.2d 693
Lorena Mae SISSON, Administratrix of the Estate of Thomas Henry Sisson, and Lorena Mae Sisson, Appellants,v.James P. WETENKO, Appellee.
No. 13857.
United States Court of Appeals, Fourth Circuit.
March 24, 1970.

Arch J. Alexander, Jr., Marmet, W. Va., and John S. Haight, Charleston, W. Va., on brief for appellants.
Edward W. Eardley, Carl F. Stucky, Jr., and Steptoe & Johnson, Charleston, W. Va., on brief for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
This wrongful death action was removed to the district court by defendant by reason of diversity of citizenship. Plaintiffs' decedent was killed when, in an intoxicated condition, he stepped into an interstate highway and was struck by defendant's vehicle, being operated at a lawful speed. Defendant had sounded his horn to indicate his presence but he was unable to stop his vehicle or to swerve to avoid hitting plaintiffs' decedent when the latter failed to heed the warning. The case was tried before a jury. At the close of all the evidence, the district judge granted defendant's motion for a directed verdict.


2
We perceive no error, and agree with the district judge that under no view of the evidence were plaintiffs entitled to recover. We, therefore, decline oral argument.


3
Affirmed.